  

Case 1°19-mj-02715-JB Document1 Entered on FLSD Docket 05/06/2019 Page 1 of 2
aT OS U.S. Department of Justice

United States Attorney
Southern District of Florida

 

99 N_E. 4 Street

19-2715-MJ-BECERRA t03uisii0reieohon

(305) 530-6444 - Facsimile

 

 

April 18, 2019 FILED BY___YR_epD.c.
VIA HAND DELIVERY | May 6, 2019

Mr. Nomar Tavio

ANGELA E. NOBLE

Dear Mr. Tavio, ae OF Le

 

The Office of the United States Attorney for the Southern District of Florida and the United
States Department of Justice, Criminal Division have been asked by the Homeland Security
Investigations (“HSI”) to review certain evidence concerning a matter in which your activities have
been subjected to investigative scrutiny. Specifically, according to information supplied by HSI,
you, in connection with your conduct related to a conspiracy involving money laundering.

Activities of the type set forth above are subject to criminal penalties and prosecution in
the federal court system by virtue of Title 18, United States Code, Section 1956. Accordingly,
please be advised that you are considered a target of this criminal investigation. As such, there
exists, in our opinion, sufficient evidence to seek your indictment for felony offenses.

Although not obligated to make any statements to law enforcement agents, you may wish
to supply your version of the events in question to interviewing agents, for the purpose of
cooperating in this investigation with regard to the activities of any other individuals. You may
also wish to seek the assistance of an attorney before making any such statement.

Regardless of how you may wish to handle this matter, please be advised that there are
certain time limits, which if allowed to pass, may preclude your future ability to provide a
statement at a time before criminal charges have been brought. Therefore, We suggest that you
make any decision concerning whether you will supply a statement as soon as possible.

Please be cautioned, however, under certain circumstances and situations, that should you
wish to provide information, or give a statement concerning the activities currently under
investigative scrutiny or, for that matter, any other subject, any statement that you make to
investigators may be used against you during any future criminal, civil or administrative
proceeding, or for any other purpose.

In light of the above, it is again suggested that you may wish to consult with an attorney
prior to initiating any contact with Government agents. In fact, should you exercise this option,
no adverse inference will be drawn strictly as a result of your decision to seek the advice of counsel
before giving astatement. In addition, should an attorney acting upon your behalf wish to contact
me, we would be willing to engage in limited discussion with counsel regarding your status in this
Case 1:19-mj-02715-JB Document 1 Entered on FLSD Docket 05/06/2019 Page 2 of 2

investigation, as well the extent, if any, to which you would be willing to provide information to

federal investigators.

In closing, please be advised that your attorney, should you elect to retain one, may reach

us at 305 961-9244.

 

ROBERT ZINK
ACTING CHIEF, FRAUD SECTION
Criminal Division

  

Paul Hayden
Trial Attorney

1400 New York Ave., NW
Washington, D.C. 20530
Tel: (202) 353-9370

 

 

ARIANA FAJRADO ORSHAN
UNITED STATES ATTORNEY

 

ssistant United States Attorney
9 Northeast 4th Street

Miami, Florida 33132-2111

Tel: (305) 961-9001

Fax: (305) 536-7213

 

 
